Appeal by defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered December 5, 1983, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Inasmuch as defendant has failed to raise any objections to the adequacy of the plea allocution in the court of first instance, he *718has failed to preserve that issue for appellate review as a matter of law (People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Fernandez, 91 AD2d 1073). Nor is reversal warranted in the interest of justice since the record clearly reveals that defendant’s plea of guilty was knowingly and voluntarily entered.
There is no merit to either of defendant’s contentions that section 70.06 of the Penal Law is unconstitutional (see People v Cates, 104 AD2d 895; People v Kepple, 98 AD2d 783; People v Caver, 74 AD2d 852; People v Brown, 46 AD2d 255) or that the sentence imposed upon him in this case is unduly harsh and excessive. Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.